Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 27 are pending in this application. Claims 1 and 18 are independent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over NPL: Nogues I. et al. (2016) ("Automatic Lymph Node Cluster Segmentation Using Holistically-Nested Neural Networks and Structured Optimization in CT Images", hereinafter simply referred to as Nogues et al.).

Regarding independent claim 1, Nogues et al. teaches:
A method (See at least Nogues et al., ¶ [Page 389 | Abstract; Page 390 | 2. Methods], FIGS. 1 – 3, "…method…"), comprising: processing image data through a plurality of network stages of a progressively holistically nested convolutional neural network (See at least Nogues et al., ¶ [Page 390 | 2. Methods], FIGS. 1 – 3, "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation)…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…"); wherein the processing the image data includes producing a side output from a network stage m, of the network stages (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training], FIGS. 1 – 3, "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation)…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…"), where m>1 (e.g., …HNN contains five convolutional stages (or the  claimed ‘m’) (Page 391) in Nogues et al. which is > 1), based on a progressive combination of an activation output from the network stage m and an activation output from a preceding stage m-1 (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing], FIGS. 1 – 3, "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation)…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…").
Nogues et al. teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nogues et al. ¶ [Page 390 | 2. Methods; Page 395 | Conclusion]); thereby, helping to improve the overall system robustness and the quality of patient experience by solving a challenging problem with high clinical relevance – automatic segmentation and volume measurement of TA LNCs in CT images, by integrating HNN learning in both LN appearance and contour channels and exploiting different structured optimization methods.

Regarding independent claim 18, Nogues et al. teaches:
A system (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing], FIGS. 1 – 3, "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation)…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…") comprising: a 3D imaging system (e.g., 3D CT image (Page 389) in Nogues et al.) operable to obtain 3D imaging data for a patient including a target anatomical body (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing], FIGS. 1 – 3, "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation)…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…"); and a computing system comprising a processor, memory, and software (e.g., it will be required for the Computer Aided structure (Page 388) of Nogues et al. to embody these structural components), the computing system operable to: process the 3D imaging data through a plurality of progressively holistically nested convolutional neural (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing], FIGS. 1 – 3, "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation)…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…"), including to produce a side output from a network stage m, of the network stages (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing], FIGS. 1 – 3, "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation)…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…"), where m>1, based on a progressive combination of an activation output from the network stage m and an activation output from a preceding stage m-1 (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing], FIGS. 1 – 3, "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation)…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…"); and generate an image segmentation of the target anatomical body based on a progressively created mask output (i.e., merely "…image segmentation predictions…" in para. [0024] of Applicant’s PG PUB) of a last network stage of the network stages (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization], FIGS. 1 – 3, "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…").
Nogues et al. teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nogues et al. taught in separate embodiments for the desirable and advantageous purpose of solving a challenging problem with high clinical relevance – automatic segmentation and volume measurement of TA LNCs in CT images, by integrating HNN learning in both LN appearance and contour channels and exploiting different structured optimization methods, as discussed in Nogues et al. (See ¶ [Page 390 | 2. Methods; Page 395 | Conclusion]); thereby, helping to improve the overall system robustness and the quality of patient experience by solving a challenging problem with high clinical relevance – automatic segmentation and volume measurement of TA LNCs in CT images, by integrating HNN learning in both LN appearance and contour channels and exploiting different structured optimization methods.

Regarding dependent claim 2, Nogues et al. teaches:
wherein the progressive combination is an addition of the activation output of the network stage m and the activation output of the network stage m-1 (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…").

Regarding dependent claim 3, Nogues et al. teaches:
wherein the convolutional neural network includes at least three sequential network stages (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…").

Regarding dependent claim 4, Nogues et al. teaches:
wherein each network stage includes a plurality of layers including at least a convolutional layer (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…"), a nonlinear activation layer (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…"), batch normalization layer (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…"), and a pooling layer (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…"), except a last network stage that does not include a pooling layer (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…").

Regarding dependent claim 5, Nogues et al. teaches:
wherein the image data comprises a 2D section image (e.g., FIG. 1 of Nogues et al.) of 3D medical imaging data (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…"), the method further comprising: generating an image segmentation of an image feature in the 2D section image (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…"), the image segmentation corresponding to a mask output of a last stage of the multi-stage convolutional neural network that is based on a progressively created side output of the last stage (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…").

Regarding dependent claims 6 and 26, Nogues et al. teaches:
training the convolutional neural network through deep supervision (e.g., deeply-supervised network (DSN) (Page 390) of Nogues et al.) at each network stage by processing a set of a plurality of input training images (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…"), having respective ground truth image segmentations, through the network stages (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…").

Regarding dependent claims 7 and 27, Nogues et al. teaches:
wherein the computing system is operable to provide the training by, for each input training image: determining a cross-entropy loss (e.g., the cross-entropy distance (Page 391) of Nogues et al.) at each network stage associated with a side output of the network stage using a class-balancing weight corresponding to an average of image segmentation edge ground truths (e.g., the cross-entropy distance between the ground truth and fusion layer output edge maps…and w to the weights in each sideoutput layer’s classifier…The final unified output is a weighted average of all prediction maps (Page 391) of Nogues et al.) over the set of input training images (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…"); producing an image segmentation estimate at each network stage corresponding to a mask output of the side output of the network stage (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…"); and backpropagating through the network stages with gradient descent (e.g., HNN applies stochastic gradient descent to the global objective function…the cross-entropy distance between the ground truth and fusion layer output edge maps…and w to the weights in each sideoutput layer’s classifier…The final unified output is a weighted average of all prediction maps (Page 391) of Nogues et al.) to update network stage parameters of each network stage based on differences between the image segmentation estimates and the ground truth image segmentation of the input training image (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…").

Regarding dependent claim 8, Nogues et al. teaches:
wherein the method comprises image segmentation of organs, tumors, or other anatomical bodies of a patient based on the image data, and the image data includes a target body (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…").

Regarding dependent claims 9 and 19, Nogues et al. teaches:
wherein the target body is a pathological lung (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…").

Regarding dependent claims 10 and 20, Nogues et al. teaches:
wherein the pathological lung has an infection, interstitial lung disease, or chronic obstructive pulmonary disease (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…").

Regarding dependent claims 11 and 21, Nogues et al. teaches:
wherein the 3D imaging system comprises a computerized tomography system and the 3D imaging data is derived from one or more computerized tomography scans (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…").

Regarding dependent claims 12 and 22, Nogues et al. teaches:
wherein processing the image data comprises classifying individual pixels or patches of the image data (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…").

Regarding dependent claims 13 and 23, Nogues et al. teaches:
wherein producing the side output comprises applying a progressive constraint on multi-scale pathways (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…").

Regarding dependent claims 14 and 24, Nogues et al. teaches:
wherein the progressive constraint on multi-scale pathways requires no additional convolutional layers or network parameters (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…").

Regarding dependent claim 15, Nogues et al. teaches:
wherein the method comprises image segmentation of a non-anatomical object that is not an organ, tumor, or anatomical body, and the segmentation is based on natural images and not 3D medical imaging (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…").

Regarding dependent claim 16, Nogues et al. teaches:
A computing system comprising a processor and memory (e.g., it will be required for the Computer Aided structure (Page 388) of Nogues et al. to embody these structural components), the system operable to implement the method of claim 1 (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…").

Regarding dependent claim 17, Nogues et al. teaches:
One or more non-transitory computer readable media storing computer-executable instructions, which when executed by a computer cause the computer to perform the method of claim 1 (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…").

Regarding dependent claim 25, Nogues et al. teaches:
wherein the progressive combination is an addition of the activation output of the network stage m and the activation output of the network stage m-1 (See at least Nogues et al., ¶ [Page 390 | 2. Methods; Page 391 | HNN Training; Page 391 | HNN Testing; Page 392 | 2.2 Structured Optimization, Page 394], FIGS. 1 – 3, Equation (1), "…Two holistically-nested neural networks (HNNs), designed in [18], are trained on pairs of raw CT images from the TA region and their corresponding binary LN appearance (segmentation) or contour (boundary) masks…The HNN merges the CNN frameworks of a fully convolutional network (FCN) [11] and a deeply-supervised network (DSN) [10]…The DSN component performs multi-scale feature learning, in which deep layer supervision informs and refines classification results at multiple convolutional stages. HNN’s multi-level contextual architecture and auxiliary cost functions allow for capturing implicit, informative deep features to enhance the segmentation accuracy.…", "…The HNN contains five convolutional stages, with strides 1, 2, 4, 8, and 16, respectively, and different receptive field sizes…The HNN includes one side layer per convolutional stage, which is associated with an auxiliary classifier. The side outputs, generated by each side layer, are increasingly refined, as they gradually approach the ground truth. Finally, all side outputs are fed into a “weightedfusion” layer, which generates a global probability map merging the information from all side output scales…", "…During the testing phase, the network generates edge map predictions for each layer. The final unified output is a weighted average of all prediction maps…", "…We select a conditional random field (CRF) optimization framework, as it is well-suited for integrating LN predictions with LN boundary cues. As in [2], the boundary cues serve to improve segmentation coherence and object localization. For a given target CT image, the unary potential is a function of the corresponding HNN-A prediction, while the pairwise potential is a function of the corresponding HNNC prediction…", "…GC, however, uses a pairwise term defined by the HNN-C boundary cues. Its lower performance may be attributed to its usage of an L1 norm for the CRF energy minimization…").



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666